IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30779
                          Summary Calendar


JEFFERY FUSSELL,

                                    Plaintiff-Appellee,

versus

RICHARD L. STALDER; BURL CAIN;
CHARLES WOODS; CORNELL HOWARD;
PETE HEFLIN; DAVID BONNETTE;
DARREL VANNOY; KENNETH DUPUIS,

                                    Defendants-Appellants.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 02-CV-220-D
                        --------------------
                          January 28, 2003

Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     The defendants-appellants are taking an interlocutory appeal

from a discovery order in this 42 U.S.C. § 1983 case.      They

contend that the district court erred in ordering unlimited

discovery prior to ruling upon their FED. R. CIV. P. 12(b)(6)

motion to dismiss, which raised the defense of qualified

immunity.   Because the disputed order was broad, we have


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30779
                                -2-

jurisdiction to consider this appeal.     See Lion Boulos v. Wilson,

834 F.2d 504 (5th Cir. 1987).

     This appeal has, however, become moot both because the

defendants’ motion has been ruled upon and because the pertinent

discovery deadline, which was not stayed or continued, has

passed.   This appeal is thus DISMISSED as MOOT.